DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims a system (i.e., a machine) in claims 1-15 and a method (i.e., a process) in claims 16-20.  As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.
Under Step 2A, prong one, it must be determined whether the claimed invention recites an abstract idea, law of nature, or natural phenomenon.  According to the specification, the invention is directed to “[a] system and method for providing progressive awards can include a computing device in communication with a memory” 
1.  A system comprising:
a memory; and 
a computing device in communication with the memory, the computing device being configured to at least: 
generate at least one outcome of a wagering game using at least one bet amount, the at least one outcome comprising a plurality of indicia; 
update a progressive value based on the at least one bet amount; 
determine if a progressive threshold is satisfied based on an accrued hand count; and 
in response to the progressive threshold being satisfied, provide an award based on the progressive value.
11.  A system comprising:
a data store; and 
at least one computing device in communication with the data store, the at least one computing device being configured to at least: 
receive a message from gaming device indicating a hand count value and a patron identifier associated with a user account
store the hand count value in the data store associated with the patron identifier; 
assign the gaming device to a progressive tier based on the hand count value; 
update a progressive value based on at least one of: the hand count value or a coin-in value; 
determine whether a progressive threshold is satisfied; and 
in response to the progressive threshold being satisfied, provide an award to the gaming device.
16.  A method comprising:
receiving an indication of an amount of hand count credits;
assigning a progressive level to a gaming device based on the amount of hand count credits, the progressive level including a progressive threshold and a progressive value with a randomly generated magnitude; 
receiving an input via the gaming device; 
updating a progressive value based on the input; 
determining whether the updated progressive value satisfies the progressive threshold; and 
upon determining that the updated progressive value satisfies the progressive threshold, providing an award to the gaming device.

a method of organizing human activities (e.g., commercial or legal interactions including legal obligations) and/or;
a mental process (e.g., concepts performed in the human mind, including observation, evaluation, and judgment).
The claimed abstract idea reproduced above is effectively a process of rules/steps for playing/executing a game for providing a progressive award.  The limitations about updating, determining, and providing an award are, as drafted, processes that, under broadest reasonable interpretation, cover a method of organizing human activity but for the recitation of generic computer components.  That is, other than reciting “a memory,” “a computing device,” “a data store,” and “a gaming device,” nothing in the claim(s) elements precludes the steps from being a method of organizing human activity.  A person entering some monetary amount in order to play a game and win an award is akin to legal obligations or business relations and/or a mental process.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions and/or a mental process but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” and/or “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  Claims 1, 11, and 16 encompass the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per se: a memory, a computing device, a data store, and a gaming device.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
More specifically, a memory, a computing device, a data store, a gaming device and receiving a ticket (in claim 18) can relate to components having features that are generic, conventional, and well-known in the art of slot machines that represent extra-
For example, Chamberlain et al. (2004/0087360 A1) discloses a gaming device 10 is a slot machine having the controls, displays and features of a conventional slot machine, wherein the player operates the gaming device while standing or sitting, the gaming device includes a coin slot 12 for accepting coins or tokens and a ticket/bill acceptor 100 for accepting bills or paper currency, such that, the ticket/bill acceptor 100 also accepts tickets 108, and the gaming device 10 also includes a ticket/receipt printer 106 (shown in phantom) mounted, in one embodiment, inside the gaming device 10, which issues tickets 108 through an aperture 110 or any suitable secure ticket feeder (See Para. 47, Para. 49, and Fig. 1 of Chamberlain).
Additionally, the specification makes it clear that the method and system can be implemented on generic computers.

[0070] The gaming device 106 can include, for example, an amusement device, a slot machine, or other gaming device with a processor-based system such as a computer system. Such a computer system may be embodied in the form of a computing device in a slot machine cabinet, a desktop computer, a laptop computer, personal digital assistants, cellular telephones, smartphones, set-top boxes, music players, web pads, tablet computer systems, game consoles, electronic book readers, or other devices with like capability. The gaming device 106 can include a display 108. The display 108 can include, for example, one or more devices such as liquid crystal display (LCD) displays, gas plasma-based flat panel displays, organic light-emitting diode (OLED) displays, electrophoretic ink (E ink) displays, LCD projectors, or other types of display devices, etc.

As such, a memory, a computing device, a data store, and a gaming device, for playing/executing a game for providing a progressive award, may require no more than generic, conventional, and well-known computer devices such as a general purpose computer (as evidenced in Para. 70).

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a memory, a computing device, a data store, and a gaming device to perform the game for providing a progressive award amounts to no more than mere instructions to apply the exception using well-known generic computer components.  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Dewaal et al. (US 2009/0111561 A1) (henceforth, “Dewaal”).
Regarding claim 1,
a memory (e.g., memory 14 in Fig. 2A); and 
a computing device in communication with the memory (e.g., processor 12 in Fig. 2A), the computing device being configured to at least: 
generate at least one outcome of a wagering game using at least one bet amount (e.g., slot game which produces a random outcome based on probability data at the time of or after placement of a wager in Para. 55), the at least one outcome comprising a plurality of indicia (e.g., slot game in Para. 56 and Fig. 1A); 
update a progressive value based on the at least one bet amount (e.g., progressive awards will increase, based on the contributions from gaming activity in block 104 of Fig. 3 and Para. 101);
determine if a progressive threshold is satisfied based on an accrued hand count (e.g., has a player accumulated the designated number of points (i.e., a hand count or points that are accumulated from game play) in diamond 112 of Fig. 3 and Para. 112); and 
in response to the progressive threshold being satisfied, provide an award based on the progressive value (e.g., providing the system progressive award in block 114 of Fig. 3 and Para. 113).
Regarding claim 11, Dewaal teaches a system comprising:
a data store (e.g., memory device 14 in Fig. 2A); and 
at least one computing device in communication with the data store (e.g., processor 12 in Fig. 2A), the at least one computing device being configured to at least: 
receive a message from gaming device indicating a hand count value (e.g., Player A’s 70 points (i.e., a hand count or points that are accumulated from game play) provided in Fig. 5B) and a patron identifier associated with a user account (e.g., player identification card in Para. 47); 
store the hand count value in the data store associated with the patron identifier (e.g., retaining accumulated number of points and identification card maintains player information in Para. 131 and Para. 47); 
assign the gaming device to a progressive tier based on the hand count value (e.g., there are three personal progressive levels which contribute a number of points (i.e., a hand count or points that are accumulated from game play) toward winning the system progressive and provide value to the system progressive (i.e., the top tier award) in Para. 131); 
update a progressive value based on at least one of: the hand count value or a coin-in value (e.g., progressive awards will increase, based on the contributions from gaming activity in block 104 of Fig. 3 and Para. 101); 
determine whether a progressive threshold is satisfied (e.g., has a player accumulated the designated number of points in diamond 112 of Fig. 3 and Para. 112); and 
in response to the progressive threshold being satisfied, provide an award to the gaming device (e.g., providing the system progressive award in block 114 of Fig. 3 and Para. 113).
Regarding claim 16,
receiving an indication of an amount of hand count credits (e.g., Player A’s 70 points (i.e., a hand count or points that are accumulated from game play) provided in Fig. 5B); 
assigning a progressive level to a gaming device based on the amount of hand count credits (e.g., there are three personal progressive levels which contribute a number of points (i.e., a hand count or points that are accumulated from game play) toward winning the system progressive and provide value to the system progressive (i.e., a progressive level) in Para. 131), the progressive level including a progressive threshold (e.g., designated number of points in diamond 112 of Fig. 3 and Para. 112) and a progressive value with a randomly generated magnitude (e.g., progressive awards randomly determined in Para. 142); 
receiving an input via the gaming device (e.g., input devices 30 in Para. 48); 
updating a progressive value based on the input (e.g., activating play and progressive awards will increase, based on the contributions from gaming activity in block 104 of Fig. 3, Para. 48 and Para. 101); 
determining whether the updated progressive value satisfies the progressive threshold (e.g., has a player accumulated the designated number of points in diamond 112 of Fig. 3 and Para. 112); and 
upon determining that the updated progressive value satisfies the progressive threshold, providing an award to the gaming device (e.g., 
Regarding claim 2, Dewaal teaches the computing device is further configured to increment the accrued hand count in response to generation of each of the at least one outcomes (e.g., determine quantity of points in block 110 of Fig. 3).
Regarding claim 3, Dewaal teaches the accrued hand count comprises a progressive hand count value, and updating the progressive value comprises incrementing the progressive hand count value (e.g., accumulated points are maintained for system progressive in diamond 112 of Fig. 3).
Regarding claim 4, Dewaal teaches the progressive threshold is satisfied further based on the plurality of indicia indicating a predetermined prize has been won on the wagering game (e.g., triggering event in diamond 106 of Fig. 3).
Regarding claim 5, Dewaal teaches the computing device is further configured to assign the wagering game to a progressive tier based on the accrued hand count associated with a patron account associated with the wagering game (e.g., there are three personal progressive levels which contribute a number of points (i.e., a hand count or points that are accumulated from game play) toward winning the system progressive and provide value to the system progressive (i.e., the top tier award) in Para. 131).
Regarding claim 6, Dewaal teaches the accrued hand count comprises a total of hand counts accrued by at least one patrons (e.g., points accumulated to receive associated system progressive are a total amount of points accumulated in diamond 112).
Regarding claim 7, Dewaal teaches the award comprises a progressive jackpot award (system progressive in block 114 of Fig. 3).
Regarding claim 8, Dewaal teaches the computing device is further configured to provide the award by initiating a bonus game (e.g., enabling the player to participate in the multi-level progressive award game in Para. 106-107 and Fig. 5A).
Regarding claim 9, Dewaal teaches the computing device is further configured to provide the award by initiating a respective bonus game on each of a plurality of gaming devices assigned to an awarded progressive (e.g., multiple devices have the system progressive and can execute the multi-level progressive award game in Para. 97, Para. 101, Para. 106-107, and Fig. 4, Fig. 5A).
Regarding claim 10, Dewaal teaches the computing device is further configured to: determine if a second progressive threshold is satisfied based on an accrued hand count (e.g., accumulated points are less than designated number of points (i.e., a second threshold) player has a chance to win a personal progressive in block 120 of Fig. 3); and in response to the second progressive threshold being satisfied, provide a second award based on a second progressive value corresponding to a different progressive level than the progressive value (player has a chance to win a personal progressive in block 120 of Fig. 3).
Regarding claim 12, Dewaal teaches the at least one computing device is further configured to: update the progressive value based on the hand count value (the player retains their accumulated number of points and the value of the forfeited personal progressive award is added to the progressive award in Para. 131); and determine that the progressive threshold is satisfied when the progressive value at least equals the 
Regarding claim 13, Dewaal teaches the at least one computing device is further configured to: update a second progressive value based on the coin-in value (e.g., personal progressive in Fig. 5A and Para. 14-15); and determine that the progressive threshold is satisfied when the progressive value at least equals the progressive threshold and the second progressive value at least equals a coin-in threshold (e.g., the quantity of points which must be accumulated by a player to win the designated progressive award is predetermined in Para. 99 and triggering event in Para. 103).
Regarding claim 14, Dewaal teaches the at least one computing device is further configured to reset the progressive threshold (e.g., the player's accumulated points toward winning the designated progressive award are reset in Para. 130).
Regarding claim 15, Dewaal teaches the at least one computing device is further configured to reset the progressive threshold based on a pseudo-random seed value (Para. 39 and Para. 142), wherein the award comprises a magnitude of coin-in (e.g., coin-in in Para. 14-15) and the pseudo-random seed value comprises a portion of the coin-in from the award (Para. 14-15, Para. 39, and Para. 142).
Regarding claim 17, Dewaal teaches the award comprises suspending a hand count-based payout limitation for a predetermined time period (e.g., no trigger event occurring in Para. 103 and diamond 106).
Regarding claim 18, Dewaal teaches receiving the indication comprises receiving a ticket (Para. 50).
Regarding claim 19, Dewaal teaches the input comprises a second amount of hand count credits; and updating the progressive value based on the input comprises incrementing the progressive value based on the second amount of hand count credits (e.g., multi-level progressives provide different numbers of points for accumulation in Para. 11 and Figs. 5A-5J).
Regarding claim 20, Dewaal teaches providing a ticket, wherein the ticket encodes the updated progressive value (Para. 50 and Para. 86).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715